PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
Anthony HOWE
Application No. 15/321,592
Filed: December 22, 2016
Attorney Docket No. BAI525-1246/16410-MGK
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund filed June 02, 2020.  

The request for refund is Granted.

Applicant files the above request for refund of $2,350.00 for duplicate payments and $1,000.00 for the petition fee waived by the Office due to Covid-19. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $3,350.00 ($2,350 refunded on October 26, 2020 and $1,000 refunded December 04, 2020) has been refunded to applicant’s credit card account.  

Any questions concerning this matter may be directed to the Michelle R. Eason at (571) 272-4231. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions